Citation Nr: 0405179	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-13 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
October 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  For reasons set forth below further 
development is warranted.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  Service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2003).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in a claim for service connection for PTSD.  6 Vet. App. 91 
(1993).  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory" i.e., 
credible, and "consistent with the circumstances, 
conditions, or hardships of such service."Zarycki, 6 Vet. 
App. at 98.

The veteran claims that he is entitled to service connection 
for PTSD as a result of service.  The veteran asserts and 
service records confirm that the veteran was involved in 
combat.  Notably, service records reflect the veteran's 
awards and decorations include the Combat Infantry Badge 
during his period of service from June 1951 to October 1953.  
This award is indicative of combat involvement.   

Specifically, the veteran asserts that during service he 
witnessed the death and killing of many enemy and friendly 
forces, that he destroyed enemy bunkers, that he was under 
constant artillery fire, and that he fought against enemy 
soldiers.  

VA outpatient treatment records dated from 1994 to 1998 show 
that the veteran was diagnosed as having PTSD.  However, a VA 
examiner in September 2001 determined that the veteran did 
not meet the criteria for PTSD.  Although the examiner stated 
the he had reviewed the veteran's claim file at the time of 
the examination and there was no evidence of PTSD, the 
outpatient treatment records showing a diagnosis of PTSD were 
not of record at that time and apparently unavailable to the 
examiner.  The diagnosis was Axis I-senile dementia, and the 
examiner stated that there was no evidence of any symptom, 
treatment complaint, or diagnosis of PTSD, nor was there a 
description of a stressor.  Records dated prior to but 
received after this examination appear to show symptoms, 
treatment, complaints, and a diagnosis of PTSD.  Other 
records of similar nature appear to be available and must be 
associated with the veteran's folder prior to another VA 
examination.  Another VA examination and opinion are 
warranted to determine the nature and etiology of any PTSD 
found to be present.  

In a statement in support of claim (accepted as a notice of 
disagreement) dated in February 2002, the veteran indicated 
that he was undergoing treatment at the Ponce Vet Center at 
the Ponce for his PTSD.  These records are relevant to the 
veteran's claim; but they have not been obtained and 
associated with the veteran's claims file.  In addition, the 
veteran indicated that he was receiving treatment at the VA 
outpatient treatment.  The veteran submitted copies of 
treatment records dated through 1998 and there may be 
additional treatment records available.  

The record also shows that veteran is receiving Social 
Security Administration (SSA) Disability Benefits.  Those 
records may contain information relevant to the veteran's 
claim.  However, they have not been requested.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  As noted above, the RO must 
convey (1) the information and evidence 
not of record that is necessary to 
substantiate the claim; (2) the 
information and evidence that the VA will 
seek to provide; (3) the information and 
evidence that the claimant is expected to 
provide; and (4) notice that the claimant 
is to provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  In any event, the RO should obtain VA 
outpatient records and records from the 
Ponce VET Center for treatment of the 
veteran's PTSD since the veteran 
separated from service.  If those 
documents are not available, it should be 
so indicated in writing.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should arrange for a VA 
psychiatric examination of the veteran by 
a board certified psychiatrist, if 
available, to determine the nature and 
extent of any PTSD found to be present.  
All indicated studies should be 
performed, and the examination should be 
conducted in accordance with the 
provisions of DSM-IV.  The examiner must 
specifically confirm or rule out a 
diagnosis of PTSD whether alone or co-
existing with any other psychiatric 
disorder.  If PTSD is found, it is 
requested that the examiner identify and 
explain the elements of the diagnosis, 
including a detailed account of any 
stressors identified by the veteran as 
accountable for the disorder.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  Send 
the claims folder and a copy of this 
remand to the examiner for review prior 
to the examination.  The examination 
report should specifically state that 
such a review was conducted.

5.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  The RO should readjudicate the claim 
for service connection for PTSD.  

7.  If the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




